PER CURIAM: *
Appellant, Shirley Klein, proceeding pro se, argues that the district court erred in determining that two defendants were fraudulently joined and in failing to remand the case to state court. We have studied the record and briefs, and reviewed the district court’s thorough opinion. For essentially the reasons stated in the district court’s opinion, we AFFIRM.

 Pursuant to 5th Cir. R. 47.5, the court has ' determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.